Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: 
Whitehurst et al ‘570 (US 2014/0037570) discloses NBPT solutions, wherein an aqueous urea solution containing NBPT and chelated iron was prepared by adding iron EDTA to a solution of NBPT, and further wherein the iron EDTA solution was prepared by adding EDTA to a ferric nitrate solution containing 56.3% H2O. The final solution has an H2O content of 52.0%. (See Example 34 in Paragraphs [0191] and [0192].) Whitehurst et al ‘570 teaches in Paragraph [0064] that ethylene glycol or propylene glycol can be used as a co-solvent to control spreadability of the formulation. It would be obvious from Paragraph [0064] of Whitehurst et al ‘570 to include ethylene glycol or propylene glycol in the NBPT formulation disclosed in Example 34, since one would be motivated to control spreadability of the formulation. However applicant’s claims require that the composition of liquid formulation comprises less than 5% water. There is no teaching, disclosure, or suggestion in Whitehurst et al ‘570 to provide a liquid formulation comprising less than 5% water. Nor would there be any motivation from the prior art to do so, especially since Example 34 of Whitehurst et al ‘570 discloses that the final solution including iron EDTA contained 52.0% H2O. Accordingly applicant’s claims are not rejected over Whitehurst et al ‘570. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353.  The examiner can normally be reached on M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WAYNE A LANGEL/Primary Examiner, Art Unit 1736